Affirmed and Memorandum Opinion filed May 22, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01040-CR

                         KATHRYN HILL, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 10-DCR-055475

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to assault—family violence. Pursuant to a
plea bargain agreement with the State, the trial court assessed a seven-year
suspended sentence, and placed appellant on community supervision for three
years. Appellant’s community supervision was revoked, and the trial court
sentenced appellant to confinement for three years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2